Sognier, Judge.
Appellant was convicted by the Superior Court of Floyd County of homicide by vehicle while driving under the influence of intoxicants. On appeal he contends the trial court erred by denying his motion for a new trial, because the evidence was insufficient to prove that appellant was under the influence of intoxicants; that it was less safe for him to drive than if he had not consumed intoxicants; and that he was the proximate cause of the accident.
While there is a sharp conflict in the evidence, the weight of the evidence and credibility of witnesses are questions for the triers of fact. State v. Smith, 134 Ga. App. 602 (215 SE2d 345) (1975). There was direct testimony that appellant was under the influence of intoxicants and that it was less safe for him to drive than if he had not consumed intoxicants. The details of how the accident occurred were presented fully, and the jury found that appellant’s actions were the proximate cause of the accident. The evidence is sufficient to support that finding and we find that a rational trier of fact could find from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528) (1980). Accordingly, the trial court did not err in denying appellant’s motion for a new trial.

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.